DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muro et al. (US 2016/0053385) (“Muro”).
	With regard to claim 1, figure 5 of Muro discloses a semiconductor device comprising: a substrate 80; a first transistor (transistor in well 92A) disposed on the substrate 80, and comprising a first gate structure 90A, wherein the first gate structure 90A comprises a first high-k layer 97A (“the gate dielectric layer is formed of a high-k material”, par [0086]) and a first work function layer (81, 82A) sequentially disposed on the substrate 80, the first work function layer (81, 82A) is in contact with the first high-k layer 97A, a material of the first work function layer (81, 82A) comprises metal carbide and aluminum (“TiAlC”, par [0069]), and a content of aluminum in the first work function layer (81, 82A) is less than 10%atm (“atom concentration of aluminum can be set to be in the range of 5% to 40%”, par [0083]); and a second transistor (transistor in well 92B) disposed on the substrate 80, and comprising a second gate structure 90B, the second gate structure 90B comprising a second high-k layer 97B and a second work function layer 82B sequentially disposed on the substrate 80, wherein the second work function layer 82B is in contact with the second high-k layer 97B, and a work function of the first work function layer (81, 82A) is greater (thickness of 82A and 81 together is greater than thickness of 82B for pfet) than a work function of the second work function layer 82B.
With regard to claim 2, figure 5 of Muro discloses that the metal carbide comprises titanium carbide (“TiAlC”, par [0069]).
With regard to claim 4, figure 5 of Muro discloses a thickness of the second work function layer 82B is different (thickness of 82A and 81 together is greater than thickness of 82B) from a thickness of the first work function layer (81, 82A).
With regard to claim 5, figure 5 of Muro discloses a material of the second work function layer 82B comprises aluminum with a content of more than 10%atm (“atom concentration of aluminum can be set to be in the range of 5% to 40%”, par [0083]).
With regard to claim 6, figure 5 of Muro discloses that the first gate structure 90A further comprises a first gate fill material 83A disposed on the first work function layer (81, 82A), and the second gate structure further 90B comprises a second gate fill material 83B disposed on the second work function layer 82B.
With regard to claims 7 and 16, figure 5 of Muro discloses that the first high-k layer 97A and the second high-k layer 97B are of the same material (“hafnium oxide”, par [0086]).
With regard to claim 11, figure 5 of Muro discloses a semiconductor device comprising: a substrate 80; and a first transistor (transistor in well 92A) disposed on the substrate 80, and comprising a first gate structure 90A, wherein the first gate structure 90A comprises a first high-k layer 97A (“the gate dielectric layer is formed of a high-k material”, par [0086]) and a first work function layer (81, 82A) sequentially disposed on the substrate 80, and a material of the first work function layer (81, 82A) comprises Ti, Al and C (“TiAlC”, par [0069]), wherein the first work function layer (81, 82A) is in contact with the first high-k layer 97A, and a content of aluminum in the first work function layer is less than 10%atm (“atom concentration of aluminum can be set to be in the range of 5% to 40%”, par [0083]).
With regard to claim 13, figure 5 of Muro discloses that the first gate structure 90A further comprises a first gate fill material 83A disposed on the first work function layer (82A, 81).
With regard to claim 14, figure 5 of Muro discloses a second transistor (transistor in well 92B) disposed on the substrate 80, and comprising a second gate structure 90B, wherein the second gate structure 90B comprises a second high-k layer 97B and a second work function layer 82B sequentially disposed on the substrate 80, and the material of the second work function layer 82B comprises aluminum with a content of more than 10%atm (“atom concentration of aluminum can be set to be in the range of 5% to 40%”, par [0083]).
With regard to claim 15, figure 5 of Muro discloses that the second gate structure 90B further comprises a second gate fill material 83B disposed on the second work function layer 82B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al. (US 2016/0053385) (“Muro”) in view of Ando et al. (US 2016/0163814) (“Ando”). 
With regard to claims 3 and 12, figure 5 of Muro discloses that the material of the first work function layer further comprises at least one selected from O and Cl.
However, figure 5 of Ando discloses that the material of the first work function layer 120 further comprises at least one selected from O and Cl (“TiAlCO”, par [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first work function material layer of Muro with the TiAlCO as taught in Ando in order to provide a PFET workfunction metal layer with a workfunction about 4.9 eV.  See par [0030] of Ando. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Muro et al. (US 2016/0053385) (“Muro”) in view of Jagannathan et al. (US 2018/0277540) (“Jagannathan”). 
With regard to claim 8, Muro does not discloses a third transistor disposed on the substrate, and comprising a third gate structure over a third semiconductor fin, wherein the third gate structure comprises a third high-k layer and a third work function layer sequentially disposed on the substrate, and a material of the third work function layer is different from the material of the first work function layer.
However, figure 5 of Jagannathan discloses a third transistor 518 disposed on the substrate (“common substrate”, par [0045]), and comprising a third gate structure (522 in 518) over a third semiconductor fin (Si Fin in 518), wherein the third gate structure (522 in 518) comprises a third high-k layer (“high-K”, par [0027]) and a third work function layer (522 in 518) sequentially disposed on the substrate (“common substrate”, par [0045]), and a material of the third work function layer (522 in 518) is different (“third gate stack 522, in this embodiment, comprises a metal having a work function that is preferably between the work function values of the first and second gate stacks”, par [0038]) from the material of the first work function layer (120 in 520).
Therefore, it would have been obvious to one of ordinary skill in the art to form the gate stacks of Muro with the third gate stack as taught in Jagannathan in order to provide finFET devices with different threshold voltages.  See par [0038] of Jagannathan

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Muro et al. (US 2016/0053385) (“Muro”) in view of Ok et al. (US 2020/0083326) (“Ok”). 
With regard to claim 9, Muro does not disclose that the second work function layer of the second gate structure comprises a first sub layer and a second sub layer sequentially disposed on the second high-k layer.
However, figures 7-8 of Ok discloses that the second work function layer (106, 140) of the second gate structure pFET comprises a first sub layer 106 and a second sub layer 140 sequentially disposed on the second high-k layer 108.
Therefore, it would have been obvious to one of ordinary skill in the art to form the gate stacks of Muro with the work function metal as taught in Ok in order provide a pFET FinFET. See par [0021] of Ok. 

Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 11   have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             8/31/2022